UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6674


DEVINCHE JAVON ALBRITTON,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00737-AWA-LRL)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       DeVinche Javon Albritton, a Virginia inmate, seeks to appeal the district court’s

order * denying various postjudgment motions filed in Albritton’s 28 U.S.C. § 2254 (2012)

proceeding. The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.
473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Albritton has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED


       *
        Because Albritton filed numerous postjudgment motions in his federal habeas
proceeding, which the district court resolved in various orders, we note that the subject
order was entered on April 24, 2019.

                                              2